DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combinations with amendments, see Claims and Remarks, filed 08/02/2022, with respect to Objections to drawings and claims 2-10 and 12-19 have been fully considered and are persuasive.  The objection of claims above and drawings has been withdrawn. 
Applicant’s arguments in combinations with amendments, see Claims and Remarks, filed 08/02/2022, with respect to rejection under 35 USC 112 of claims 2, 3, 5, 6, 9, 10, 12, 13, 15, 16 and 19 have been fully considered and are persuasive.  The 112 rejection of claims above and drawings has been withdrawn. 
Applicant’s arguments in combinations with amendments, see Claims and Remarks, filed 08/02/2022, with respect to rejection under 35 USC 103 have been fully considered but they are not persuasive. The applicant argues that the references do not disclose the chamber having a pressure of the gas that is greater than atmospheric pressure and greater than a second pressure of a proximally-flowing fluid such that the first pressure impedes the fluid from entering the rotor chamber.
 Siess teaches a motor having a stator and rotor […] the void space within said drive unit is filled during the assembly process with a gas at slightly superatmospheric pressure. Siess additionally teaches that the interior is charged with a biocompatible fluid whereby any leakage from the drive unit into the patient is rendered tolerable. By additionally pressurizing the biocompatible fluid contained within the drive unit to a level that exceeds the exterior pressure that is expected to be encountered during its operation, fluid incursion into the drive unit is effectively prevented (Col. 3, lines 40-47). Therefore, Siess at least teaches or suggest providing a fluid/gas within the chamber having been pressurized to exceed the exterior pressure and the atmospheric pressure to impede fluid from entering the chamber. See details below. 
For at least the reasons cited above, the rejection of claims are maintained and is FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 5 and 15 recite the limitations “wherein the first pressure within the rotor chamber is greater than the second pressure of a return flow of a liquid received from the catheter assembly and less than a blood pressure of a patient receiving the catheter pump system within a blood flow lumen of the patient”, which suggestion operation of the catheter pump system within a patient which encompasses a human organism as part of the catheter pump system. Changing the word “is” to “is configured to be” (which is how claims 4 and 14 are phrased) would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160213826 granted to Tanner et al. (hereinafter “Tanner”) in view of US Pat No. 5964694A issued to Siess et al. (hereinafter “Siess”).
Regarding claim 1, Tanner discloses a catheter pump system (para 0054, figs 2-3, “catheter pump 100A”) comprising: a catheter assembly (para 0054, fig 3, “catheter body 120A”); and a motor assembly (para 0054, figs 2-3, “motor assembly 1”) coupled to the catheter assembly (fig. 3 showing motor assembly being coupled to the catheter, para 0054, specifically midway in the paragraph, “a distal chamber 5 within which the proximal portion 56 of the catheter body 120A is disposed”), the motor assembly including: a rotor (para 0054 “The motor assembly 1 can include … a rotor 15 disposed radially within the stator assembly 2 (FIG. 3)”); a shaft assembly coupled to the rotor and extending distally of the rotor (para 0055 “The rotor 15 can be secured to an output shaft 13” para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16.”) at least partially within the catheter assembly (para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16. The drive shaft 16 extends distally through an internal lumen of the catheter body 120A”); and a flow diverter disposed about the rotor and spaced apart from the rotor by a gap to define a rotor chamber between the flow diverter and the rotor (para 0054 “the flow diverter 3 is at least partially disposed radially between the stator assembly 2 and the rotor 15”), wherein the rotor chamber is configured to [filling the rotor chamber with a gas pressurized to a gas pressure] to facilitate sealing the rotor chamber (para 0054 “The flow diverter 3 can be fluidly sealed about the rotor 15”, it is noted that “to facilitate sealing the rotor chamber” is considered to be a consequence of providing the gas within the chamber, and therefore making this language a nonfunctional language, which does not hold any patentable weight). Tanner fails to explicitly disclose filling the rotor chamber with a gas pressurized to a gas pressure; wherein a first pressure of the gas in the rotor chamber is greater than atmospheric pressure and greater than a second pressure of a proximally-flowing fluid such that the first pressure impedes the fluid from entering the rotor chamber.
Siess teaches a similar cardiac blood flow assistance system having a motor having a stator and rotor 26 and dimensioned to provide an air gap therebetween. Siess teaches to fill the rotor chamber with a gas pressurized to a gas pressure (Col. 3, lines 40-47; Col. 7, lines 27-30 “desirable to fill the void space within the drive unit with a gas”) since this would eliminate using liquids which impose drag (Col. 7, line 26) wherein a first pressure of the gas in the rotor chamber is greater than atmospheric pressure and greater than a second pressure of a proximally-flowing fluid such that the first pressure impedes the fluid from entering the rotor chamber (Col. 8, lines 13-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tanner with the teachings of Siess to provide filling the spaces with a pressurized gas since doing so would provide the predictable result of avoiding the drag imposed by liquids. 

Regarding claim 2, Tanner as modified by Siess (hereinafter “modified Tanner”) renders the catheter pump system of claim 1 obvious as recited hereinabove, Siess teaches wherein the first pressure within the rotor chamber is greater than the second pressure of a return flow of liquid received from the catheter assembly (Col. 3, lines 40-44 “By additionally pressurizing the biocompatible fluid contained within the drive unit to a level that exceeds the exterior pressure that is expected to be encountered during its operation, fluid incursion into the drive unit is effectively prevented”).  

Regarding claim 3, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner discloses wherein the catheter assembly includes a vent located distally of the flow diverter, wherein the vent is configured to release at least a portion of the gas pressurized in an initial flow of liquid (Para 0044, specifically the last few lines, “The gas permeable membrane can permit air to escape from the primer housing 1401 during priming”).  

Regarding claim 4, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Siess teaches wherein the gas pressure within the rotor chamber is configured to be less than a blood pressure of a patient receiving the catheter pump system within a blood flow lumen of the patient (Col. 3, lines 32-34, “the interior of the device is sealed at a pressure that is somewhat lower than the pressure that the surrounding pumped fluid is expected to exert on the drive unit. As a result, any leakage that may occur would result in the less onerous alternative of fluid incursion into the drive unit rather than fluid leakage into the patient.”).  

Regarding claim 6, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner discloses wherein the shaft assembly comprises an output shaft (para 0055 “output shaft”) that defines an output shaft lumen (para 0056 “lumen 55”), and wherein the flow diverter is further configured to channel at least a first portion of a return flow of liquid received from the catheter assembly through the output shaft lumen to cool the motor assembly (figs 4A-4B, para 0063 “a second portion 17B of the fluid can pass proximally through the motor assembly 1 through the lumen 55 of the output shaft 13”).  

Regarding claim 7, modified Tanner renders the catheter pump system of claim 6 obvious as recited hereinabove, Tanner discloses wherein at least a portion of the output shaft is fluid permeable, whereby at least some of the first portion of the return flow passing through the output shaft is capable of passing from the output shaft into the rotor chamber (para 0056 “The braided drive shaft 16 or cable can be permeable to liquid such that supply fluid or waste fluid can flow from outside the drive shaft 16 to within the internal lumen of the drive shaft 16 (and vice versa).”; also see para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16. The drive shaft 16 extends distally through an internal lumen of the catheter body 120A”).  

Regarding claim 8, modified Tanner renders the catheter pump system of claim 6 obvious as recited hereinabove, Tanner discloses wherein the motor assembly further comprises a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (para 0064 “a third portion 17C of the fluid can be shunted around the rotor 15 and stator assembly 2 along a second fluid pathway or channel.”, Fig. 4B).  

Regarding claim 9, modified Tanner renders the catheter pump system of claim 8 obvious as recited hereinabove, Tanner discloses further comprising a pump configured to control a volume of the first portion of the return flow of liquid through the output shaft lumen and the second portion of the return flow of liquid through the bypass channel (para 0034 “The console 122 directs the operation of the motor 1 and an infusion system that supplies a flow of fluid in the pump 100A”; and paras 0047 and 0066 discussing that fluid can be any suitable flow rate and providing various flow rates, therefore, the examiner understands that the volume of the flows can be controlled by a pump which is controlled by the console; also see para 0067 “the console 122 can be configured to change the amount of the third fluid portion 17C flowing along the second fluid pathway before and/or during a treatment procedure to adjust the volume of fluid that is diverted from the inner lumen 58 around the motor assembly 1”).

Regarding claim 10, modified Tanner renders the catheter pump system of claim 1 obvious as recited hereinabove, Tanner discloses wherein the shaft assembly comprises an output shaft that is solid and does not include a flow lumen configured to receive a return flow of liquid from the catheter assembly (para 0072 “A sleeve 21”; it is noted that the claim does not specify what the solid output shaft is and what it does. The claim only requires that the solid output shaft to not include a flow lumen).  

Regarding claim 11, Tanner discloses a motor assembly (para 0054, figs 2-3, “motor assembly 1”)  for use in a catheter pump system (para 0054, figs 2-3, “catheter pump 100A”), the motor assembly comprising: a rotor (para 0054 “The motor assembly 1 can include … a rotor 15 disposed radially within the stator assembly 2 (FIG. 3)”); a shaft assembly coupled to the rotor and extending distally of the rotor (para 0055 “The rotor 15 can be secured to an output shaft 13” para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16.”) ; and a flow diverter disposed about the rotor and spaced apart from the rotor by a gap to define a rotor chamber between the flow diverter and the rotor  (para 0054 “the flow diverter 3 is at least partially disposed radially between the stator assembly 2 and the rotor 15”), wherein the rotor chamber is configured to [be filled with a gas pressurized to a gas pressure] to facilitate sealing the rotor chamber (para 0054 “The flow diverter 3 can be fluidly sealed about the rotor 15”, it is noted that “to facilitate sealing the rotor chamber” is considered to be a consequence of providing the gas within the chamber, and therefore making this language a nonfunctional language, which would not hold any patentable weight). Tanner fails to explicitly disclose filling the rotor chamber with a gas pressurized to a gas pressure; wherein a first pressure of the gas in the rotor chamber is greater than atmospheric pressure and greater than a second pressure of a proximally-flowing fluid such that the first pressure impedes the fluid from entering the rotor chamber. Siess teaches a similar cardiac blood flow assistance system having a motor having a stator and rotor 26 and dimensioned to provide an air gap therebetween. Siess teaches to fill the rotor chamber with a gas pressurized to a gas pressure (Col. 3, lines 40-47; Col. 7, lines 27-30 “desirable to fill the void space within the drive unit with a gas”) since this would eliminate using liquids which impose drag (Col. 7, line 26) wherein a first pressure of the gas in the rotor chamber is greater than atmospheric pressure and greater than a second pressure of a proximally-flowing fluid such that the first pressure impedes the fluid from entering the rotor chamber (Col. 8, lines 13-19).. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tanner with the teachings of Siess to provide filling the spaces with a pressurized gas since doing so would provide the predictable result of avoiding the drag imposed by liquids. 

Regarding claim 12, modified Tanner renders the motor assembly of claim 11 obvious as recited hereinabove, Siess teaches wherein the first pressure within the rotor chamber is greater than the second pressure of a return flow of liquid received from a catheter assembly (Col. 3, lines 40-44 “By additionally pressurizing the biocompatible fluid contained within the drive unit to a level that exceeds the exterior pressure that is expected to be encountered during its operation, fluid incursion into the drive unit is effectively prevented”).  

Regarding claim 13, modified Tanner renders the motor assembly of claim 11 obvious as recited hereinabove, Tanner discloses wherein the motor assembly includes a bleed valve configured to release at least a portion of the gas pressurized in an initial flow of liquid  (Para 0044, specifically the last few lines, “The gas permeable membrane can permit air to escape from the primer housing 1401 during priming”).  

Regarding claim 14, modified Tanner renders the motor assembly of claim 11 obvious as recited hereinabove, Siess teaches wherein the gas pressure within the rotor chamber is configured to be less than a blood pressure of a patient receiving the catheter pump system within a blood flow lumen of the patient (Col. 3, lines 32-34, “the interior of the device is sealed at a pressure that is somewhat lower than the pressure that the surrounding pumped fluid is expected to exert on the drive unit. As a result, any leakage that may occur would result in the less onerous alternative of fluid incursion into the drive unit rather than fluid leakage into the patient.”).

Regarding claim 16, modified Tanner renders the motor assembly of claim 11 obvious as recited hereinabove, Tanner discloses wherein the shaft assembly comprises an output shaft (para 0055 “output shaft”) that defines an output shaft lumen  (para 0056 “lumen 55”), and wherein the flow diverter is further configured to channel at least a first portion of a return flow of liquid received from a catheter assembly through the output shaft lumen to cool the motor assembly (figs 4A-4B, para 0063 “a second portion 17B of the fluid can pass proximally through the motor assembly 1 through the lumen 55 of the output shaft 13”).   

Regarding claim 17, modified Tanner renders the motor assembly of claim 16 obvious as recited hereinabove, Tanner discloses wherein at least a portion of the output shaft is fluid permeable, whereby at least some of the first portion of the return flow passing through the output shaft is capable of passing from the output shaft into the rotor chamber  (para 0056 “The braided drive shaft 16 or cable can be permeable to liquid such that supply fluid or waste fluid can flow from outside the drive shaft 16 to within the internal lumen of the drive shaft 16 (and vice versa).”; also see para 0056 “output shaft 13 (which is secured to the rotor 15) can be mechanically coupled with the proximal end portion of a drive shaft 16. The drive shaft 16 extends distally through an internal lumen of the catheter body 120A”).  

Regarding claim 18, modified Tanner renders the motor assembly of claim 16 obvious as recited hereinabove, Tanner discloses wherein the motor assembly further comprises a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (para 0064 “a third portion 17C of the fluid can be shunted around the rotor 15 and stator assembly 2 along a second fluid pathway or channel.”, Fig. 4B).  

Regarding claim 19, modified Tanner renders the motor assembly of claim 18 obvious as recited hereinabove, Tanner discloses further comprising a pump configured to control a volume of the first portion of the return flow of liquid through the output shaft lumen and the second portion of the return flow of liquid through the bypass channel (para 0034 “The console 122 directs the operation of the motor 1 and an infusion system that supplies a flow of fluid in the pump 100A”; and paras 0047 and 0066 discussing that fluid can be any suitable flow rate and providing various flow rates, therefore, the examiner understands that the volume of the flows can be controlled by a pump which is controlled by the console; also see para 0067 “the console 122 can be configured to change the amount of the third fluid portion 17C flowing along the second fluid pathway before and/or during a treatment procedure to adjust the volume of fluid that is diverted from the inner lumen 58 around the motor assembly 1”).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792